Title: To Thomas Jefferson from William Short, 14 March 1788
From: Short, William
To: Jefferson, Thomas



My dear Sir
Paris March 14. 1788

I am now in daily expectation of the pleasure of receiving a letter from you and hope it will bring us an account of your safe arrival at the Hague and of your having found there Mr. Adams.—You recollect without doubt the extract in the Mercure, from Mazzei’s book, where it was said, ‘qu’il y a vingt dieux, ou qu’il n’y en a qu’un &c.’ In consequence of it Pankcoucke is decreté d’ajournment personnel and Rollin the censeur is displaced.
The Packet has not yet arrived, and a report has prevailed for some time, that in consequence of the enormous sums which they cost they were to be suppressed immediately. It was even said that  the one destined to sail the 25th. of this month would be stopped. Yesterday morning however Count D’Houditot came to the pension opposite to us and told young Crevecoeur that the Packet of the 25th. would certainly sail. As to the suppression in future he knew nothing. I fear however it will end there, for it is said the Packet boats under the present administration form an object of expence worthy attention.
The Messenger has this moment returned from the convent, whilst I was finishing the last sentence; he says Miss Polly is perfectly well, so that you may consider her at present as on a footing with the other two pensionnaires, who I hope will continue as you left them.
Mde. de Corny complained to me that you had not answered her letter which she wrote by your commissionaire the evening before your departure. She asked your permission to visit your daughters and to take them out of the convent sometimes. She wished particularly to bring them here one of the days of Longchamp. Elle en veut furieusement á Mr. Adams. Il la poursuit, dit-elle, partout. C’est lui qui la prive de sa chere Angelique plutot qu’elle ne serait partie sans lui. C’est lui également qui la prive de vous. Elle est bien malheureuse. Elle va vous écrire pour vous prier de revenir le plutot possible auprès d’elle.
Mr. Parker set off soon after you for Amsterdam. I learned it two days ago only from Mr. Barrett. He says however, and Mr. Appleton also, that Mr. Parker sent here the day of his departure to take my commands for you, but the old porter certainly forgot that amongst his other oubliés, as I never heard any thing of it. Adieu my dear Sir & believe me with sincerity your friend & servant,

W Short

